DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 3 at least require a method of operating and a product of an alkaline membrane fuel cell with direct ammonia feeding comprising a solid electrolyte membrane free of aqueous electrolyte, an anode electrode in fluid communication with ammonia, a cathode electrode in fluid communication with oxygen containing gas, wherein the oxygen containing gas is provided to the cathode at a pressure above the equilibrium vapor pressure of water at an operation temperature, and wherein the operation temperature is maintained at above 95 °C. For a fuel cell application, ammonia has a significantly higher volumetric energy density than compressed hydrogen [0002], and the claimed method of use and configuration achieves sufficient ammonia oxidation reaction (AOR) by operating the alkaline membrane fuel cell well above 80 °C, the operating temperature point of previous AMFCs [0013, 0014, 0015]. 
Prior art reference Lan et al. (Direct Ammonia Alkaline Anion-Exchange Membrane Fuel Cells) discloses an alkaline membrane fuel cell (B83 Experimental) wherein both aqueous ammonia solution and ammonia gas may be used a fuels for the fuel cell [B84 Experimental]. However, the working temperature is conventional at approximately 80 °C for water management purposes [B84 Results and Discussion], so this does not suggest an operation temperature maintained above 95 °C as required by the claims. Likewise, prior art reference US PGPub 2013/0052555 discloses an alkaline fuel cell comprising an anion conductive electrolyte membrane [Abstract] that uses a heat medium [0003] to efficiently and accurately adjust the temperature [0038]. However, the cells are maintained at 50 °C [0246, 0256] and 40 °C [0268]. The claimed invention reiterates that 80 °C is needed in conventional exchange membrane fuel cells in order to keep AEMs very well hydrated as they are known to display a very strong loss of conductivity with loss in hydration [0013]. 
or a solid polymer type fuel cell is applied [0025]. The alkaline type contains impregnated aqueous electrolytic solution [0026], and the polymer electrolyte fuel cell uses a solid polymer ion exchange resin with a more compact and advantageous design [0026]. Even if the designs are arbitrarily combined, the combination would not read on a solid electrolyte membrane free of aqueous electrolyte as required by the claims. Likewise, prior art reference Ganley (An intermediate-temperature direct ammonia fuel cell with a molten alkaline hydroxide electrolyte) discloses a direct ammonia fuel cell operating at temperatures between 200 and 450 °C using a molten alkaline hydroxide electrolyte [page 44 Introduction]. However, no membrane is used so as to avoid adsorption or sieving treatment [page 44 Introduction], so a liquid electrolyte fuel cell is used [page 45 Experimental]. 
None of the prior art references recognize the benefits of the claimed invention as cited above. Therefore, taking into consideration the aforementioned reasons, the prior art does not disclose, teach, suggest, or render obvious the claimed requirement of at least a method of operating and a product of an alkaline membrane fuel cell with direct ammonia feeding comprising a solid electrolyte membrane free of aqueous electrolyte, an anode electrode in fluid communication with ammonia, a cathode electrode in fluid communication with oxygen containing gas, wherein the oxygen containing gas is provided to the cathode at a pressure above the equilibrium vapor pressure of water at an operation temperature, and wherein the operation temperature is maintained at above 95 °C.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725